.•                                                                                                            .----------~-------~




                                                                                                                       FILED
     AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT                                          CLERK U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                                   SOUTH RN OISTR1CT OF CALIFORNIA
                                                                                                               BY                      DEPUTY
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                      v.                                 (For Offenses Committed On or After November l, 1987)
                SERGIO VALVERDE-ESTRADA (1)
                                                                            Case Number:          l 8CR3 870-CAB

                                                                         WLIE A. BLAIR
                                                                         Defendant's Attorney
     REGISTRATION NO.                 49098298

     D -
     THE DEFENDANT:
     lZl pleaded guilty to count(s)        ONE (1) OF THE FOUR-COUNT INFORMATION

     Accordingly, the defendant is adjudged guilty of such count(s}, which involve the following offense(s):
                                                                                                                           Connt
     Title & Section                   Nature of Offense                                                                  Number(s)
     s use 1324(a)(l)(A)(i)            BRINGING IN ALIENS AND AIDING AND ABETTING                                              I
     and (v)(II)




         The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     00   Count(s)   2-4 OF THE INFORMATION                        are         dismissed on the motion of the United States.

          Assessment: $100.00 - Waived


         JVTA Assessment*: $5,000.00 - WAIVED
     00   The Court finds the defendant indigent.
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     oo No fine                     D Forfeiture pursuant to order filed                                   , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                         HON. CATHY ANNBENCIVENGO
                                                                         UNITED STATES DISTRICT JUDGE



                                                                                                                        18CR3 870-CAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                   SERGIO VALVERDE-ESTRADA (I)                                              Judgment - Page 2 of 2
 CASE NUMBER:                 18CR3870-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     90DAYS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     o     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
                                                                  on
           D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
          Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

          Defendant delivered on


 at      ~~~~~~~~~~~~
                                             , with a certified copy ofthis judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                          18CR3 870-CAB
